732 So. 2d 408 (1999)
Cedric JEFFERSON a/k/a Willie Toby a/k/a Sylvain Plantin a/k/a Corey Mathew a/k/a Selvin Mathew, Appellant,
v.
The STATE of Florida, Appellee.
No. 98-1224.
District Court of Appeal of Florida, Third District.
April 14, 1999.
Rehearing Denied May 19, 1999.
Bennett H. Brummer, Public Defender and Kenneth P. Speiller, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General and Erin E. Dardis and Sandra S. Jaggard, Assistant Attorneys General, for appellee.
Before SCHWARTZ, C.J., and JORGENSON and GREEN, JJ.
PER CURIAM.
The order revoking probation shall be amended by deleting those grounds which were not orally pronounced by the trial court. Cushion v. State, 637 So. 2d 2 (Fla. 3d DCA 1994). The judgment under review is otherwise entirely affirmed.